Title: John Barnes to Thomas Jefferson, 10 October 1813
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town 10th Octr 1813—
            Your very Acceptable favour—tho dated, the 18th Ulto did not reach, me before late last evening—conveying the ageeable intilligence—Genl Kosciuskos receiving—your last years Remittance for ƒ5,500 franc’s—with order to remit his Annual Int thro same Convenint Channel—in consequence, I instantly Addressed a few lines to Mr Geo Williams—at Baltimore on the subject of an immediate Remittance exchange &c—and if Necessary—I would wait upon him—to compleat the Negociation—in Order to convey as early as possible the 1st 2d & 3d to the good Genl—at Paris—
            most Respectfully Dear Sir—your Obedt servtJohn Barnes.
          
          
            PS.—your favr 21 July recd 26h lay unanswerd—daily expecting—to be favourd—with advices from Mr williams Baltimore—but am still without any from that Gentn—
            your order of Mr J. Smith—was duly hond—
          
        